DETAILED ACTION

         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This action is responsive to the application filed 06/22/2021.

Claims 1 and 2 are currently pending. Claims 3-6 have been cancelled. Claim 1 is an  independent Claim. 

Examiner’s Amendment

	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Jonathan Withrow (Reg. No. 54548) on 03/08/2022.

In the Claims: 
This listing of claims will replace all prior versions, and listings, of claims in the application:

Portable Document Format (PDF) file by on-demand loading the PDF file in a network, the method executed by a computer processor, comprising:
acquiring basic data information of a PDF file to be rendered by a user; and according to the basic data information, determining page data block information required for rendering and displaying a corresponding page of the PDF file, wherein the page data block information comprises a quantity, a position, and a size of at least one page data block in the corresponding page; 
sending a request comprising the page data block information to a server, and receiving each page data block corresponding to the request; and 
rendering each page data block corresponding to the request to display the corresponding page, according to the basic data information of the PDF file,
wherein sending the request comprising the page data block information to the server, and receiving each page data block corresponding to the request further comprises: 
generating, according to information of each page data block comprising a quantity, a position and a size of the page data block, an HTTP segment request comprising the page data block information; and
sending the HTTP segment request corresponding to the information of each page data block to the server, and receiving the page data block corresponding to the HTTP segment request,  
wherein the page data block information required for rendering is acquired by a portion of file data of all file data of the PDF file; and the PDF file is rendered without downloading the entire PDF file; and 
prior to sending the HTTP segment request 
creating a file storage area to store file data of the PDF file to be rendered,
wherein prior to sending the HTTP segment request 
determining whether the at least one page data block corresponding to the page data block information is stored in the file storage area, and getting a determination result as YES or NO; and 
if the determination result is YES, directly calling the at least one page data block corresponding to the page data block information from the file storage area, and 
if the determination result is NO, executing sending the HTTP segment request 

PDF document.  

3-6.   (Cancelled) 

Reasons for Allowance

Claims 1 and 2 are allowed. 


The following is an examiner’s statement of reasons for allowance: 

Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.

The prior art does not expressly teach or render obvious the invention as recited in independent Claim 1. 

The features as recited in independent Claim 1:
 “sending a request comprising the page data block information to a server, and receiving each page data block corresponding to the request; and 
rendering each page data block corresponding to the request to display the corresponding page, according to the basic data information of the PDF file,
wherein sending the request comprising the page data block information to the server, and receiving each page data block corresponding to the request further comprises: 
generating, according to information of each page data block comprising a quantity, a position and a size of the page data block, an HTTP segment request comprising the page data block information; and
sending the HTTP segment request corresponding to the information of each page data block to the server, and receiving the page data block corresponding to the HTTP segment request,  
wherein the page data block information required for rendering is acquired by a portion of file data of all file data of the PDF file; and the PDF file is rendered without downloading the entire PDF file; and 
prior to sending the HTTP segment request corresponding to the information of each page data block to the server, and receiving each page data block corresponding to the HTTP segment request, the method further comprises:
creating a file storage area to store file data of the PDF file to be rendered,
wherein prior to sending the HTTP segment request corresponding to the information of each page data block to the server, and receiving each page data block corresponding to the HTTP segment request and after creating the file storage area to store file data of the PDF file to be rendered, the method further comprising: 
determining whether the at least one page data block corresponding to the page data block information is stored in the file storage area, and getting a determination result as YES or NO; and 
if the determination result is YES, directly calling the at least one page data block corresponding to the page data block information from the file storage area, and 
if the determination result is NO, executing sending the HTTP segment request corresponding to the information of each page data block  to the server, and receiving each page data block corresponding to the HTTP segment request,” 
when taken in the context of the claims as a whole, was not uncovered in the prior art teachings.

The Examiner asserts that the claims overcome the prior art of record when the limitations are read in combination with the respective claimed limitations in their entirety.

The dependent Claims are allowed as they depend upon allowable independent Claims. 

Any comments considered necessary by applicant must be submitted no later than 
the payment of the issue fee and, to avoid processing delays, should preferably 
accompany the Issue Fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact information

	Any inquiry concerning this communication or earlier communications from the


The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MAIKHANH NGUYEN/Primary Examiner, Art Unit 2176